UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 WALEED SAID BN SAID ZAID,
        Petitioner,
                v.                                             Civil Action No. 05-1646 (JDB)
 GEORGE W. BUSH, et al.,
        Respondents.


                                            ORDER

       In [112] respondents' motion for an extension of time, respondents represented to the

Court that they have produced petitioner's statements in accordance with section I.E.1 of the

Court's Case Management Order. Petitioner now argues that respondents have not produced the

statements themselves, but instead have produced only some summaries of petitioner's

statements. Upon consideration of [115] petitioner's motion to compel compliance with section

I.E.1 of the Court's Case Management Order, and the entire record herein, it is hereby

ORDERED that respondents shall inform the Court, in writing, by not later than 5:00 p.m. on

January 16, 2009, whether respondents possess any of the following materials with regard to the

"statements" of petitioner that they have produced:

       1.      Audio recordings of statements made by petitioner;

       2.      Video recordings of statements made by petitioner;

       3.      Transcripts of statements made by petitioner;

       4.      Contemporaneous notes taken during any interrogation of petitioner; or

       5.      Records or reports of petitioner's statements made by persons other than the
               persons who prepared the summaries of petitioner's statements already produced.

       If any such materials exist and are in the possession of respondents, then respondents
shall explain briefly why such materials have not been produced in response to the Court's Case

Management Order requiring production of "all statements, in whatever form, made or adopted

by the petitioner that the government relies on to justify detention." See [96] Zaid Case

Management Order (Dec. 22, 2008) at § I.E.1(2).

        SO ORDERED.



                                                                    /s/
                                                            JOHN D. BATES
                                                         United States District Judge

Date:   January 14, 2009




                                                -2-